DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites the calibrating a simulation based on the mathematical calculation or algorithm.
Considering Prong 1 of the 101 analysis, the claim 1 further recite steps of mathematical formula or calculation that is used to” exploring passive source frequency resonance including 
    PNG
    media_image1.png
    578
    621
    media_image1.png
    Greyscale
 obtain apparent wave impedance ratio or apparent wave impedance imaging data ”. Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical concept based 
In claim 12 above, the additional elements in the claim include a detector using for collecting a response signal of underground medium to form seismic time series data. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the “collecting” step appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical processes in the abstract idea can be performed. Furthermore, performing image visualization or directly outputting the data as text data to facilitate image processing with other visualization software which is conventional and generic technology. See, ELECTRIC POWER GROUP, LLC v. ALSTOM S.A., where Court cites “Two of our decisions that rejected § 101 challenges are materially different from this case. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, ather, analyze, and display, including in “real time”; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept in the realm of application of the information- based abstract ideas.” .
The claim(s) does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under § 101.
Therefore, the claim is ineligible
Similar analysis of the other claims 2-9 reach the same conclusion (details steps of claim 1 and directed to mathematical formula or calculation without any addition element and cannot integrate a judicial exception into a practical application).  
The claim(s) does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting 
Therefore, the claims are ineligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Felkl et al. (US 2019/0055836) disclose a method for characterizing a hydraulic fracture treatment both operationally and in a subsurface formation includes inducing a pressure change in a well drilled through the subsurface formation. At least one of pressure and a time derivative of pressure is measured in the well for a selected length of time. At least one physical parameter of at least one fracture is determined using the measured pressure and/or the time derivative of pressure. A method of evaluating hydraulic fracturing treatment and operations by monitoring resonant structures present while fracturing. A method for characterizing hydraulic fracturing rate uses microseismic event count measured through the wellbore and its real-time implementation..
b) Van et al. (US 2011/0134718) disclose Seismic data recorded in a marine streamer are obtained, sorted as a common receiver gather. A complex Laplace frequency parameter is used to transform the seismic data from a space-time domain to a spectral domain. An iterative conjugate gradient scheme, using a physically-based preconditioner, is applied to the transformed seismic data, to provide a least squares 
c) Zurcher et al. (US 9,279,897) disclose  methods to extract and analyze seismic signals due to resonance phenomena in an enclosed oil, gas, or water reservoir, which are passively excited by seismic background noise, locating thereby the presence of the reservoir by doing qualitative and quantitative estimates via forward modeling. Measurements are first used in a qualitative analysis in eight steps. The influence of gas bubbles is important. A quantitative method in form of a numerical simulation using one of several specific physical concepts is used for further analysis. By using successive forward modeling, together with investigation and feedback and in conjunction with the Monte Carlo method, more details are gained. It is also possible to determine the fluid type. The uniqueness of the methods is first that it is purely passive; second it is directly sensitive to the oil or gas, because the resonance effect is only present for a fluid.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864